Judgment unanimously affirmed. Memorandum: We have reviewed both the sworn warrant application of the police officer and the affidavit of the informant sworn to before the issuing Magistrate and find that they provided information sufficient to support a reasonable belief that evidence of illegal activity would be present at the specific time and place of the search (see, People v Edwards, 69 NY2d 814, 816). The informant’s sworn statement was properly considered by the suppression court and need not have been disclosed to defendant (see, People v Diaz, 147 AD2d 912, lv denied 73 NY2d 1014; People v Delgado, 134 AD2d 951, lv denied 71 NY2d 895); an independent review of the facts presented is all that is required (see, People v Fino, 14 NY2d 160, 163). (Appeal from judgment of Oneida County Court, Buckley, J. — criminal possession of controlled substance, third degree.) Present — Dillon, P. J., Callahan, Doerr, Denman and Lowery, JJ.